44 N.Y.2d 971 (1978)
In the Matter of White Plains Properties Corp., Respondent,
v.
Tax Assessor of the City of White Plains et al., Appellants.
In the Matter of W. P. Properties Corp., Respondent,
v.
Tax Assessor of the City of White Plains et al., Appellants.
Court of Appeals of the State of New York.
Argued June 7, 1978.
Decided July 6, 1978.
Paul B. Bergins, Corporation Counsel (John P. MacArthur of counsel), for appellants.
Frederick J. Martin and Hugh D. Fyfe for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (58 AD2d 871).